Citation Nr: 0426642	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for Guillain-Barre 
Syndrome, also claimed as muscle weakness and muscle 
soreness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam.  

2.  The veteran has not submitted competent medical evidence 
to demonstrate current disability associated with sleep apnea 
or any other sleep disorder.  

3.  In a September 2002 rating decision, the RO advised the 
veteran that new and material evidence had not been received 
to reopen his claim of service connection for Guillain-Barre 
Syndrome, also claimed as muscle weakness and muscle 
soreness; notice of the decision and appellate rights was 
provided, but the veteran did not appeal.

4.  New and material evidence that relates to an 
unestablished fact necessary to substantiate the veteran's 
claim that is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and raises a reasonable 
possibility of substantiating the veteran's service 
connection claim has not been received since the September 
2002 rating decision.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003).

1.  The September 2002 rating decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2003); 20.302 (2003).  

2.  New and material evidence has not been received since the 
September 2002 rating decision to reopen the veteran's claim 
of service connection for Guillain-Barre Syndrome, also 
claimed as muscle weakness and muscle soreness.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  

The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West 2002).  
Regulations adopted by VA implementing the VCAA include 
changes to the standard for determining new and material 
evidence and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002), which stated that nothing in 
section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  The 
amendments to 38 C.F.R. § 3.156(a), defining new and material 
evidence, are effective only for claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  In this case, the veteran's claim was filed in May 
2002, and therefore, these changes apply in the present case.  

Review of the claims folder reveals compliance with the new 
statutory provisions.  That is, by way of the January 1985, 
April 1994, September 1997, and September 2002 rating 
decisions, subsequent notices to the veteran of the denials, 
notification of the pertinent law and regulations and what 
constitutes new and material evidence, notification of the 
VCAA in letters dated in July 2002 (service connection) and 
in November 2002 (new and material evidence), the statement 
of the case (SOC) dated in April 2003, the supplemental 
statement of the case (SSOC) dated in February 2004, and the 
transcript from the veteran's personal hearing conducted in 
February 2004, the RO provided the veteran and his 
representative with the applicable laws and regulations and 
gave notice as to the kind of evidence required to 
substantiate his claims.  Thus, the Board is satisfied that 
the RO has duly provided all notice as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  It is noted that 
he has identified no additional private medical records in 
connection with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

The veteran has not been afforded a VA examination.  In this 
case, there is no competent evidence of current disability 
manifested by sleep apnea or any other sleep disorder.  
Further, there is no evidence of any sleep disorder during 
service.  Other than the veteran's own allegations, there is 
nothing in the record to support current disability of sleep 
apnea coincident with his period of service.  The veteran is 
not competent to express an opinion as to a diagnosis or the 
medical cause of any disability.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Since there is nothing to indicate the presence of a current 
sleep order disability related to service, the Board 
concludes that an examination is not necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claim.  Therefore, the Board will address the merits of the 
veteran's claim.  


Analysis

Service connection 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2003).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

The veteran claims entitlement to service connection for a 
sleep disorder or sleep apnea.  The Board notes that the 
veteran claims that he incurred a sleep disorder as a result 
of his symptoms associated with muscle soreness, weakness, 
and fatigue that have affected his ability to sleep.  

At the outset, the Board notes that exposure to Agent Orange 
is conceded based on the veteran's period of active duty in 
the Republic of Vietnam during the requisite period of time.  
38 C.F.R. §§ 3.307(a)(6), 3.313.  VA Form 10-9009, Agent 
Orange Registry Code Sheet shows that the veteran served in 
Vietnam from August 1966 to October 1966.  

Nonetheless, for the reasons below, the veteran's service 
connection claim for sleep apnea must be denied on all bases.  
A determination of service connection requires a finding of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In 
this case, the objective evidence of record reveals no 
current diagnosis of any sleep disorder, or in fact, no 
diagnosis of a sleep disorder at any point in time during or 
after service.  

Specifically, the veteran's service medical records are 
silent for any notations or diagnoses of a sleep disorder.  
Medical evidence subsequent to service also does not reveal 
any diagnoses of or treatment for any sleep disorder, 
including sleep apnea.  
VA hospital report dated in February 1975, VA examination 
report dated in July 1975, Northwest Texas Healthcare System 
records dated from 1982 to 2002, VA outpatient records 
extending from 1984 to 2001 and all VA examinations of record 
are equally silent for any notations of a sleep disorder.  
None of the medical records associated with the claims folder 
reveals any evidence that pertains to treatment for or a 
diagnosis of any sleep disorder.

Although the Board recognizes the veteran's allegations of 
sleep problems due to the soreness and fatigue he experiences 
with his muscles, there is no objective evidence of record to 
substantiate his complaints.  The Board notes here that 
evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Neither the 
veteran nor his representative has provided evidence of such 
qualifications so as to render competent any statements that 
purport to link a current sleep disorder to the veteran's 
period of service.  

Therefore, the lack of evidence of current disability 
necessarily means that the veteran's claim in this case must 
be denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

New and material evidence 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the veteran's application to reopen 
his service connection claim in this case, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The RO initially denied service connection for a neurological 
disorder and residuals of exposure to "herbicide orange" in 
a rating decision dated in January 1985 for a lack of any 
objective evidence that the veteran's diagnosis of Guillain-
Barre Syndrome subsequent to service related to the veteran's 
period of service on any basis.  In an April 1994 rating 
decision, the RO continued to deny service connection for 
conditions secondary to exposure to herbicides, to include 
Guillain-Barre Syndrome.  The RO based that denial on the 
absence of any competent evidence to link the veteran's 
residuals of Guillain-Barre Syndrome with herbicide exposure 
coincident with service and the lack of any other basis on 
which to grant service connection for the veteran's 
neurological disability.  

In August 1997, the veteran claimed service connection for 
lupus, as a result of exposure to Agent Orange, joint pains, 
and memory loss.  In a September 1997 rating decision, the RO 
denied service connection for lupus based on no competent 
evidence of a diagnosis of lupus induced by herbicide 
exposure and no current diagnosis of lupus.  Service 
connection for joint pains and memory loss was denied due to 
a lack of evidence to substantiate a chronic disability for 
which compensation may be established.  

In May 2002, the veteran submitted a claim to reopen his 
service connection claim for muscle weakness and soreness.  
In a September 2002 rating decision, the RO denied service 
connection for Guillain-Barre Syndrome, claimed as muscle 
weakness and muscle soreness on the basis that the evidence 
received in conjunction with the veteran's claim to reopen 
was not new and material evidence in the sense that the 
evidence received did not serve to show that the veteran's 
residuals of Guillain-Barre Syndrome were related in any way 
to his period of service.  The veteran did not file an appeal 
to that decision; thus it became final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2003); 
20.302 (2003).  

At the time of that rating action, the RO considered the 
veteran's service medical records, which were silent for any 
evidence of Guillain-Barre Syndrome or any neurological 
disorder.  At the time of separation, the report of medical 
examination dated in September 1967 was silent for any 
pertinent notations, complaints, or diagnoses associated with 
any neurological disorder or Guillain-Barre Syndrome.  Also 
considered was the VA hospital report dated from February to 
March 1975 that indicates a diagnosis of Guillain-Barre 
Syndrome, resolving.  Noted in the report is the onset of 
symptoms in January 1975 associated with the veteran's 
diagnosis of Guillain-Barre Syndrome.  

The RO also considered findings from the VA examination dated 
in July 1975 that reflected complaints of an inability to 
walk or use the lower extremities for a period of two to 
three months.  The veteran was hospitalized until such time 
that he began to regain control of his motor power of the 
lower extremities.  Noted on neurological examination is a 
history of Guillain-Barre Syndrome, arrested at the lumbar 
level with residual disability gradually regaining toward 
normal.  

The RO further considered records from Northwest Texas 
Healthcare System dated in May 1982 unrelated to the current 
claim on appeal.  In a report from Howard Morgan, M.D., 
Neurosurgical Unit dated in November 1984, the physician 
noted the veteran's mild residuals of Guillain-Barre Syndrome 
and stated that the veteran showed no definite toxicity with 
Agent Orange or any other neuro toxins.  The veteran did not 
show evidence of significant peripheral neuropathy or other 
clear-cut neurological syndromes.  The physician concluded 
that the veteran's current minor neurological changes were 
most indicative of residuals of Guillain-Barre Syndrome.  

In the September 2002 rating decision, the RO also considered 
findings from the VA examination report dated in December 
1984 that disclosed residuals of a history of Guillain-Barre 
Syndrome with gradual return of strength.  The examiner noted 
a possible exposure to Agent Orange.  Additionally, VA 
Medical Certificate dated in March 1990, VA outpatient 
records extending from 1996 to 2001, High Plains Radiological 
Association report dated in January 2001 are of record and 
include the veteran's history of Guillain-Barre Syndrome and 
related symptoms.  

Based on the evidence of record as noted above, the RO 
determined in the September 2002 rating decision that there 
was no basis for an award of service connection for Guillain-
Barre Syndrome, also claimed as muscle weakness and muscle 
soreness.  

Since the September 2002 rating decision, new evidence has 
been received in support of the veteran's claim in the sense 
that such evidence was not of record at the time of the last 
and final disallowance.  In particular, treatment reports 
from VA Medical Center, Amarillo dated from 1998 to 2001, 
private outpatient records from Texas Tech University dated 
from 2000 to 2002, Northwest Texas Healthcare System medical 
records dated in February 2002, Southwest Neuroscience and 
Spine Center medical records dated in February 2002, and 
Social Security Disability Determination dated in April 2002 
have since been associated with the claims folder.  

Essentially, the newly received material since the last and 
final disallowance in the September 2002 rating decision does 
not relate to an unestablished fact necessary to substantiate 
the veteran's service connection claim for Guillain-Barre 
Syndrome, also claimed as muscle weakness and muscle 
soreness.  Any evidence received since that last and final 
denial was either cumulative or redundant of the evidence of 
record at the time of the September 2002 rating decision and 
did not serve to raise a reasonable possibility of 
substantiating the veteran's service connection claim.  
38 C.F.R. § 3.156(a).  Overall, none of the records received 
since the September 2002 rating decision serve to 
substantiate chronic disability manifested by Guillain-Barre 
Syndrome or muscle weakness or muscle soreness which is 
related to the veteran's period of service on any basis.  

Again, the Board is aware of the veteran's contentions that 
his neurological disorder/Guillain-Barre Syndrome, or muscle 
weakness and muscle soreness relates to his period of service 
in Vietnam and was incurred as a result of exposure to 
herbicides.  Nonetheless, the veteran has not presented any 
evidence of the qualifications and training necessary to 
render his opinions medically competent.  Thus, although the 
Board recognizes his statements and testimony, he has not 
offered any competent evidence to substantiate his service 
connection claim.  Therefore, any of the veteran's statements 
or those of his representative received since the September 
2002 rating decision do not constitute new and material 
evidence so as to reopen his service connection claim for 
Guillain-Barre Syndrome.  

In light of the aforementioned, the Board must deny the 
veteran's claim.  New and material evidence that relates to 
an unestablished fact necessary to substantiate the veteran's 
service connection claim has not been received since the last 
and final decision in September 2002 so as to reopen his 
service connection claim for Guillain-Barre Syndrome, also 
claimed as muscle weakness and muscle soreness.  


ORDER

Service connection for sleep apnea is denied.  

New and material evidence has not been received to reopen the 
veteran's service connection claim for Guillain-Barre 
Syndrome, also claimed as muscle weakness and muscle 
soreness.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



